PER CURIAM.
In the above cause an appeal is sought to be taken from a judgment of the circuit court entered on the lóth day of January, 1930, and from the order of the court denying plaintiff’s motion for a new trial dated February 11, 1930, and filed February 20, 1930. Certified copy of the notice of appeal was filed in this court on April 7, 1930, and the original notice of appeal has not been filed. There has been no extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal must be deemed abandoned, and the judgment and order appealed from are affirmed.